Without undertaking now to define exactly what is meant by the terms "travelling upon a highway or bridge thereon" — Gen. Stats., ch. 69, sec. 1, — it seems to me that the facts reported by the referee tend very strongly to show that in this case the plaintiff's agent was not so travelling. The horse appears to have been hitched so as to be standing partly, or wholly, out of the travelled path, and the carriage appears to have been standing across the highway, so as not only not to be moving itself, but to be in danger of obstructing others. The driver had made the horse as comfortable as he could for a long stay, had blocked the wheels of the wagon so as to prevent its motion, and left the horse and wagon to take care of themselves, and was intending to wait there a very considerable time. All this appears to me to be very strong evidence tending to show that he was not then travelling upon the highway; and the referee having found so, in accordance with this evidence, I can see no ground for disturbing his conclusion.
SMITH, J., concurred.
Judgment on the report for the defendant. *Page 20